DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This communication is in response to the amendment filed on 26 April 2022.
Claims 1, 11, and 12 are amended.
Claims 1-12 have been examined. 

Response to Arguments
In response to Applicant’s remarks filed on 26 April 2022:
a.	Rejections of claims 1-12 under 35 U.S.C. 112(b) are withdrawn in view of Applicant’s amendments.
b.	Applicant's arguments with respect to the 35 U.S.C. 103 rejections of the pending claims have been fully considered but are moot in view of new ground(s) of rejection presented hereon, as detailed below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over He et al. (U.S. Patent Application Publication No. 20080243811 A1, hereinafter referred to as He) in view of Li, Ye, et al. ("An experimental study on hub labeling based shortest path algorithms." Proceedings of the VLDB Endowment 11.4 (2017): 445-457. Cited on the IDS dated 12 April 2021. Hereinafter referred to as Li) and Gou, Gang (Efficient algorithms for querying large-scale data in relational, XML, and graph-structured data repositories. North Carolina State University, 2008. Hereinafter referred to as Gou).
As to claim 1, He teaches a computer implemented method for keyword searching over a knowledge graph, wherein the Knowledge graph includes a number of vertices representing entities and a number of edges representing relations between the entities (see He para. 0024 and Fig. 1(A): Graph G comprises nodes and edges), and the knowledge graph is enhanced with static labels (see He para. 0024: Graph G is labeled), the method comprising the following steps:
receiving a set of keywords (see He para. 0024 and Fig. 1(B): query q includes a set of keywords);
constructing dynamic labels based on the set of keywords (Note: The claimed “dynamic labels” are interpreted in light of the instant specification, which states the following at para. 0015: “Dynamic labels are constructed online, which means during the runtime of the keyword search. The dynamic labels are constructed based on the set of keywords by mapping keywords of the set of keywords to vertices of the knowledge graph.”; see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes; and see He para. 0069: the IB-index is created at runtime); and
determining a subgraph of the knowledge graph for the set of keywords (see He para. 0005 and 0025-0026: the answer to the query is a substructure of the graph, such as a subtree) based on the dynamic labels (see He para. 0059-0060: the IB-index is utilized to answer keywords queries on the graph);
wherein the step of constructing dynamic labels includes:
obtaining keyword vertices by mapping keywords of the set of keywords to the vertices of the knowledge graph (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes), and
obtaining for the keyword vertices distances between the keyword vertices and predecessors of the keyword vertices (see He para. 0059-0060: determination of the distance between keywords and nodes).
He does not appear to explicitly disclose wherein a static label for each vertex includes a list of distances between the vertex and other vertices of a knowledge graph; and determining a subgraph of a knowledge graph based on static labels.
However, Li teaches:
wherein a static label for each vertex includes a list of distances between the vertex and other vertices of a knowledge graph (see Li section 3 and section 6.2: vertices labeled with list of distances to other vertices in the graph);
determining a subgraph of a knowledge graph based on static labels (see Li section 6.4.2: path query).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He to include the teachings of Li because labeling the graph with distances provides an index that greatly enhances query performance for graph queries (see Li section 6.4.3).
He as modified by Li does not appear to explicitly disclose wherein constructing dynamic labels is performed during a runtime of a keyword search.
However, Gou teaches wherein constructing dynamic labels is performed during a runtime of a keyword search (see Gou p. 76, bottom of page: the TG-k Problem is defined as the problem of retrieving matches to a query on a graph; and see Gou pp. 77-79, section 4.2 “Run-Time Graph”: in order to solve the TG-k Problem, a run-time graph is constructed and labeled).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Li to include the teachings of Gou because construction of a labeled run-time graph enables efficiently solving graph queries (see Gou p. 77, section 4.2 “Run-Time Graph”).

As to claim 5, He as modified by Li and Gou teaches wherein when a keyword of the set of keywords includes more than one keyword vertex, the distance for the keyword vertex with a minimal distance to its predecessor is obtained  (see He para. 0021: index structure captures shortest path information between nodes and keywords).

As to claim 8, He as modified by Li and Gou teaches wherein the step of determining the subgraph for the set of keywords includes:
determining a shortest path between each pair of keyword vertices (see He para. 0021: index structure captures shortest path information between nodes and keywords) based on static labels (see He para. 0024: Graph G is labeled; and see Li section 3 and section 6.2: vertices labeled with list of distances to other vertices in the graph) and dynamic labels of the keyword vertices (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes), such that the subgraph of the knowledge graph is minimal with regard to distances between the keyword vertices  (see He para. 0005 and 0025-0026: the answer to the query is a substructure of the graph, such as a subtree).

As to claim 11, He teaches a non-transitory computer readable medium which which is stored a computer program (see He para. 0012: a machine-readable storage devices stores instructions for execution by a machine to perform the method of the invention) for keyword searching over a knowledge graph, wherein the knowledge graph includes a number of vertices representing entities and a number of edges representing relations between the entities (see He para. 0024 and Fig. 1(A): Graph G comprises nodes and edges), and the knowledge graph is enhanced with static labels (see He para. 0024: Graph G is labeled), the computer program, when executed by a computer, causing the computer to perform the following steps:
receiving a set of keywords (see He para. 0024 and Fig. 1(B): query q includes a set of keywords);
constructing dynamic labels based on the set of keywords (Note: The claimed “dynamic labels” are interpreted in light of the instant specification, which states the following at para. 0015: “Dynamic labels are constructed online, which means during the runtime of the keyword search. The dynamic labels are constructed based on the set of keywords by mapping keywords of the set of keywords to vertices of the knowledge graph.”; see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes; and see He para. 0069: the IB-index is created at runtime); and
determining a subgraph of the knowledge graph for the set of keywords (see He para. 0005 and 0025-0026: the answer to the query is a substructure of the graph, such as a subtree) based on the dynamic labels (see He para. 0059-0060: the IB-index is utilized to answer keywords queries on the graph);
wherein the step of constructing dynamic labels includes:
obtaining keyword vertices by mapping keywords of the set of keywords to the vertices of the knowledge graph (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes), and
obtaining for the keyword vertices distances between the keyword vertices and predecessors of the keyword vertices (see He para. 0059-0060: determination of the distance between keywords and nodes).
He does not appear to explicitly disclose wherein a static label for each vertex includes a list of distances between the vertex and other vertices of a knowledge graph; and determining a subgraph of a knowledge graph based on static labels.
However, Li teaches:
wherein a static label for each vertex includes a list of distances between the vertex and other vertices of a knowledge graph (see Li section 3 and section 6.2: vertices labeled with list of distances to other vertices in the graph);
determining a subgraph of a knowledge graph based on static labels (see Li section 6.4.2: path query).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He to include the teachings of Li because labeling the graph with distances provides an index that greatly enhances query performance for graph queries (see Li section 6.4.3).
He as modified by Li does not appear to explicitly disclose wherein constructing dynamic labels is performed during a runtime of a keyword search.
However, Gou teaches wherein constructing dynamic labels is performed during a runtime of a keyword search (see Gou p. 76, bottom of page: the TG-k Problem is defined as the problem of retrieving matches to a query on a graph; and see Gou pp. 77-79, section 4.2 “Run-Time Graph”: in order to solve the TG-k Problem, a run-time graph is constructed and labeled).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Li to include the teachings of Gou because construction of a labeled run-time graph enables efficiently solving graph queries (see Gou p. 77, section 4.2 “Run-Time Graph”).

As to claim 12, He teaches a system for keyword searching over a knowledge graph, wherein the system comprises at least one memory unit for storing a set of keywords and/or least one non-transitory memory unit on which is stored a computer program (see He para. 0012: a machine-readable storage devices stores instructions for execution by a machine to perform the method of the invention) for the keyword searching over the knowledge graph, wherein the knowledge graph includes a number of vertices representing entities and a number of edges representing relations between the entities (see He para. 0024 and Fig. 1(A): Graph G comprises nodes and edges), and the Knowledge graph is enhanced with static labels (see He para. 0024: Graph G is labeled), the computer program, when executed by a computer, causing the computer to perform the following steps:
receiving a set of keywords (see He para. 0024 and Fig. 1(B): query q includes a set of keywords);
constructing dynamic labels based on the set of keywords (Note: The claimed “dynamic labels” are interpreted in light of the instant specification, which states the following at para. 0015: “Dynamic labels are constructed online, which means during the runtime of the keyword search. The dynamic labels are constructed based on the set of keywords by mapping keywords of the set of keywords to vertices of the knowledge graph.”; see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes; and see He para. 0069: the IB-index is created at runtime); and
determining a subgraph of the knowledge graph for the set of keywords (see He para. 0005 and 0025-0026: the answer to the query is a substructure of the graph, such as a subtree) based on the dynamic labels (see He para. 0059-0060: the IB-index is utilized to answer keywords queries on the graph);
wherein the step of constructing dynamic labels includes:
obtaining keyword vertices by mapping keywords of the set of keywords to the vertices of the knowledge graph (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes), and
obtaining for the keyword vertices distances between the keyword vertices and predecessors of the keyword vertices (see He para. 0059-0060: determination of the distance between keywords and nodes).
He does not appear to explicitly disclose wherein a static label for each vertex includes a list of distances between the vertex and other vertices of a knowledge graph; and determining a subgraph of a knowledge graph based on static labels.
However, Li teaches:
wherein a static label for each vertex includes a list of distances between the vertex and other vertices of a knowledge graph (see Li section 3 and section 6.2: vertices labeled with list of distances to other vertices in the graph);
determining a subgraph of a knowledge graph based on static labels (see Li section 6.4.2: path query).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He to include the teachings of Li because labeling the graph with distances provides an index that greatly enhances query performance for graph queries (see Li section 6.4.3).
He as modified by Li does not appear to explicitly disclose wherein constructing dynamic labels is performed during a runtime of a keyword search.
However, Gou teaches wherein constructing dynamic labels is performed during a runtime of a keyword search (see Gou p. 76, bottom of page: the TG-k Problem is defined as the problem of retrieving matches to a query on a graph; and see Gou pp. 77-79, section 4.2 “Run-Time Graph”: in order to solve the TG-k Problem, a run-time graph is constructed and labeled).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Li to include the teachings of Gou because construction of a labeled run-time graph enables efficiently solving graph queries (see Gou p. 77, section 4.2 “Run-Time Graph”).

Claims 2-4, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over He, Li, and Gou as applied to claim 1 above, and further in view of Jin et al. (U.S. Patent Application Publication No. 20130339352 A1, hereinafter referred to as Jin).
As to claim 2, He as modified by Li and Gou does not appear to explicitly disclose wherein dynamic labels are stored in the form of a matrix, wherein elements of the matrix indicate distances between keyword vertices and vertices of a knowledge graph.
However, Jin teaches wherein dynamic labels are stored in the form of a matrix, wherein elements of the matrix indicate distances between keyword vertices and vertices of a knowledge graph (see Jin para. 0081: labeling vertices of a graph is provided in the form of a distance matrix).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Li and Gou to include the teachings of Jin because it accelerates searches in the graph (see Jin para. 0075, 0077, and 0081).

As to claim 3, He as modified by Li and Gou and Jin teaches  wherein the elements of the matrix indicate a distance between a keyword vertex of the keyword vertices and a vertex of the knowledge graph  (see Jin para. 0081: labeling vertices of a graph is provided in the form of a distance matrix), when the vertex of the knowledge graph is a predecessor of the keyword vertex (see Jin para. 0077: only neighboring vertices are included).

As to claim 4, He as modified by Li and Gou and Jin teaches wherein an element of the elements is "null" when the vertex of the knowledge graph is not a predecessor of the keyword vertex (Note: In accordance with its definition in the relevant art, the claimed “null” is interpreted as an unknown, missing, not applicable, or undefined value1. See Jin para. 0163: the distance matrix only holds values for pairs of vertices that are within a certain distance of each other, and all other values are missing/undefined).

As to claim 6, He as modified by Li and Gou and Jin teaches wherein the set of keywords includes a number g of keywords and the dynamic labels are constructed for every keyword vertex Ki with 2 <= i <= g, such that the matrix is of the size (g-1) x n, wherein n is the number of vertices of the knowledge graph (see Jin para. 0074: pair-wise distance matrix between hub nodes).

As to claim 7, He as modified by Li and Gou and Jin teaches wherein the method further comprises: computing for each keyword vertex in a first keyword, a smallest distance between the keyword vertices of the first keyword and the keyword vertices of the other keywords (see He para. 0021: index structure for shortest path information between nodes and keywords; see Jin para. 0074: pair-wise distance matrix between hub nodes) based on static labels (see Li section 3 and section 6.2: vertices labeled with list of distances to other vertices in the graph) and dynamic labels (see He para. 0059-0060: intra-block index (IB-index) comprises a mapping of keywords to nodes).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over He, Li, and Gou as applied to claim 1 above, and further in view of Chakrabarti et al. (U.S. Patent Application Publication No. 20150310073 A1, hereinafter referred to as Chakrabarti).
As to claim 9, He as modified by Li and Gou does not appear to explicitly disclose further comprising: mapping keywords of a set of keywords to edges of a knowledge graph.
However, Chakrabarti teaches further comprising: mapping keywords of a set of keywords to edges of a knowledge graph (see Chakrabarti para. 0068 and 0072: mapping of keywords to edges).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Li and Gou to include the teachings of Chakrabarti because it enables validation of answers to keyword queries over knowledge graphs (see Chakrabarti para. 0066-0072).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over He, Li, and Gou as applied to claim 1 above, and further in view of Wu et al. (U.S. Patent Application Publication No. 20200125727 A1, hereinafter referred to as Wu).
As to claim 10, He as modified by Li and Gou does not appear to explicitly disclose wherein edges of a knowledge graph are transformed into vertices using graph sub division.
However, Wu teaches wherein edges of a knowledge graph are transformed into vertices using graph sub division (see Wu para. 0072-0073 and Figs. 6-7: Graph partitioning by cutting edges of the graph).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified He as modified by Li and Gou to include the teachings of Wu because graph partitioning enables separating a large graph into smaller, more manageable graphs that exhibit high similarity/connectedness (see Wu para. 0072-0073 and Figs. 6-7).

Additional Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to constructing dynamic labels on a graph during runtime.
a.	Frishman, Yaniv, and Ayellet Tal. "Online dynamic graph drawing." IEEE Transactions on Visualization and Computer Graphics 14.4 (2008): 727-740.
Teaches a novel, efficient algorithm for online dynamic graph drawing (see p. 727, Section 1: Introduction) and dynamically labeling the graph (see p. 737 and Fig. 1).
b.	Beres, Yolanta, and Chris I. Dalton. "Dynamic label binding at run-time." Proceedings of the 2003 Workshop on New security paradigms. 2003. pp. 39-46.
Teaches creating a control flow graph for a software program and dynamically labeling the graph at runtime (see p. 39, last paragraph, and see pp. 40-41, Section 3: “Dynamic Label Binding”).
c.	Baldini et al.; “REPRESENTATION OF A DATA ANALYSIS USING A FLOW GRAPH”; U.S. PGPub. No. 20180189389 A1.
Teaches labeling a graph during runtime (see para. 0083).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAR MIAN whose telephone number is (571) 270-3970.  The examiner can normally be reached on Monday to Friday, 10 am to 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571) 272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/UM/
Examiner, Art Unit 2163                                                                                                                                                                                            


/TONY MAHMOUDI/Supervisory Patent Examiner, Art Unit 2163                                                                                                                                                                                                        


    
        
            
        
            
    

    
        1 See “null,” FOLDOC: Free Online Dictionary of Computing. Published 17 June 2003. Accessed 24 January 2022 from http://foldoc.org/null